         Case 1:04-cr-00356-AT Document 568 Filed 09/11/20 Page 1 of 1

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: _9/11/2020____

              -against-
                                                                  04 Cr. 356 (AT)

MUSTAFA KAMEL MUSTAFA,                                                ORDER
     a/k/a “Abu Hamza al-Masri,”

                        Defendant.
ANALISA TORRES, District Judge:

        The C.J.A. attorneys Michael K. Bachrach, Sam A. Schmidt, and Lindsay Anne Lewis
are hereby ORDERED to assume representation of Defendant, Mustafa Kamel Mustafa, in the
above-captioned matter for the purpose of filing a motion for compassionate release.

       Additionally, C.J.A. attorney Michael K. Bachrach is hereby ORDERED to assume
representation of Defendant for the purpose of assisting attorney Lindsay Anne Lewis in a
potential motion to be filed under 28 U.S.C. § 2241.

       SO ORDERED.

Dated: September 11, 2020
       New York, New York
